DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed February 21, 2021, with respect to rejection of claims  4-7, 9, 10, 15, 16, 21 and 23 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims  4-7, 9, 10, 15, 16, 21 and 23 under 35 U.S.C. 112(b)  has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed February 21, 2021, with respect to rejection of claim 10 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection of claim 10 under 35 U.S.C. 112(d) has been withdrawn. 
Applicant's arguments filed February 21, 2021 with respect to rejection of claims 1-4, 7 and 9-16 under 35 U.S.C. 103 as obvious over Kieser U.S. publication no. 2015/0223899 A1 (“Kieser- 2015 publication”) in view of Disilvestro et al. U.S. patent no. 7,218,232 (“Disilvestro”) and further in view of Kieser et al. U.S. publication no. 2018/0064507 A1 (“Kieser – 2018 publication”); and rejection of claims 5, 6, 21 and 23 under 35 U.S.C. 103 as being unpatentable over Kieser– 2015 publication in view of Disilvestro in view of Kieser – 2018 publication and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”) have been fully considered but they are not persuasive. 
Applicant argues that the applied prior art fails to disclose, teach or suggest the claim limitation involving “a data-matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data-matrix” as required by each of independent claims 1, 15 and 21.
Examiner and Applicant agree that it is Examiner’s position that the claim limitation is taught by at least paragraph [0007] of  Kieser – 2018 publication.
It is Applicant’s position that the identified portion of the Kieser- 2018 publication has been erroneously interpreted by the Examiner and that its application to the invention of Kieser- 2015 publication in view Disilvestro involves use of improper hindsight reasoning.
On page 8 of the remarks, Applicant states a possible reading of the Kieser- 2018 publication involves an option “(B) [wherein] a plurality of radiopaque elements [are] disposed within the readable portion”.  Examiner identifies this teaching of the prior art as showing obviousness of the claimed invention when the features of the prior art document are read in context and in accordance with plain meanings of terms.  Specifically, paragraph [0007] of Kieser- 2018 publication expressly states “… The readable portion of the encoded pin may further comprise a radiopaque insert and indicia disposed along at least one surface thereof or disposed within the implant. The indicia may comprise a plurality of modifications to at least one surface of the radiopaque element or a plurality of radiopaque elements disposed within the readable portion such that the indicia are discernible by any imaging modality such as x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, visible light, UV light, fluoroscopy, electromagnetic radiation, and magnetic resonance imaging. The plurality of modifications may comprise an array of holes and/or notches in the at least one surface of the radiopaque element. The plurality of modifications may comprise an array of notches in the at least one surface of the radiopaque element. The array of notches in the at least one surface of the radiopaque element may form at least one bar code. The at least one bar code may comprise a Hamming or similar type of code.” (emphasis added).  In other words, the readable portion should include a combination of a radiopaque insert and indicia.  The indicia may comprise a plurality of radiopaque elements.  Thus, under option ‘B’ the insert and indicia must be formed of two different radiopaque materials or their readability of being a combination of an insert [readable portion] and indicia [provided therewith] would be indiscernible [since this is disclosed as an alternative to using the disclosed physical modifications to the readable insert portion]. Applicant fails to show how the alternative “(B) a plurality of radiopaque elements disposed within the readable portion (i.e., the radiopaque insert)” is formed by a single radiopaque element/material as asserted in the remarks.
Applicant further argues that there is insufficient rationale in the rejections to show why a person having ordinary skill in the art would have modified the disclosures of the combined art of record to arrive at the claimed invention.  In the present case, Kieser – 2018 publication expressly sets forth the use of a data-matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data-matrix is an art recognized equivalent to use of a radiopaque material with indicia formed by a plurality of modifications to at least one surface of the radiopaque element for the same purpose of providing a scannable code for an implant device (paragraph [0007]).  Applied prior art to Kieser – 2015 publication teaches use of a radiopaque material with indicia formed by a plurality of modifications to at least one surface of the radiopaque element (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.).  MPEP 2144.06 shows that it has been established that substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a data-matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data-matrix as the scannable code for an implant device in the invention of Kieser – 2015 publication in view of Disilvestro as taught by Kieser with predictable results and a reasonable expectation of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-16 are rejected under 35 U.S.C. 103 as obvious over Kieser U.S. publication no. 2015/0223899 A1 (“Kieser- 2015 publication”) in view of Disilvestro et al. U.S. patent no. 7,218,232 (“Disilvestro”) and further in view of Kieser et al. U.S. publication no. 2018/0064507 A1 (“Kieser – 2018 publication”).
Regarding claims 1-3, 11, 12 and 15, for example, although other disclosed embodiments and features may apply in at least one of the embodiment of figures 5 and 6, Kieser-2015 publication discloses a medical implant (“implant device” 150, 182, seq.) which may be a hip or knee prosthesis or the like- (e.g., see at least paragraph [0031]), comprising: (a) a body (150, 182, seq.), wherein the body comprises (i) a first material (e.g., paragraphs [0010]-[0011], [0037], [0041], [0051], [0053], [0055]-[0056] and [0060]), wherein the first material is biocompatible (e.g., intended for implantation, see abovementioned paragraphs etc.); and (ii) an interior portion (i.e., cavity or the like into which markers 142, 176, seq. are “embedded” such that they are provided on an ‘interior portion’- see at least paragraphs and [0053]); (iii) an external surface, wherein the external surface is made from the first material (which may be a single material or combination of materials), wherein the external surface (formed by either a single material or combination of materials) completely contains the interior portion of the body (which is the cavity into which the ‘embedded’ identification assembly is housed) such that the external surface (which may be formed of a single material or combination of material portions within the claim scope) is the only portion of the body exposed to an external environment; and (b) an identification assembly (including markers 142, 176, seq. or the like) centrally housed within the interior portion- i.e., broad claim limitation that merely requires the identification assembly to be ‘central’ with regard to the ‘cavity’ or ‘interior portion’ into which it is placed, this broad limitation has no bearing on the location of the identification assembly as it relates to the exterior surface- such that the first material (formed by a single type of material or by multiple material portions forming the total of the exterior of the implant) completely contains the identification assembly (i.e., the identification assembly is ‘embedded’, see at least paragraph [0053], etc.), and wherein the identification assembly (142, 176, etc.) is fixed (non-movable because ‘embedded’, see at least paragraphs [0010], [0053] and [0055]-[0056]) relative to the body, wherein the identification assembly (including markers 142, 176, seq. or the like) comprises a data matrix comprising a radiopaque material (e.g., see at least “radiopaque element” as described throughout disclosure), wherein the radiopaque material forms a data-matrix, for example a two-dimensional barcode assembly including a non-connected data-matrix (e.g., see at least figures 1 and 3; and paragraphs [0006], [0008] and [0059], etc.), wherein the identification assembly (including markers 142, 176, seq. or the like) is configured to store a readable data associated with the medial implant, where the identification assembly is configured to transfer the readable data to a scanning system (e.g., see at least paragraphs [0026], [0029], [0032], [0036] and [0038], etc.).
Kieser-2015 publication generally discloses the medical implant may comprise hip or knee replacement prosthetic or the like (e.g., see at least paragraph [0031]). However, Kieser-2015 publication does not give any specifics regarding this disclosed embodiment as it relates to the body, interior portion or external surface.
In the same field of endeavor, namely medical implants, Disilvestro teaches a medical implant (one of 10, 16, 18, etc. or the like), comprising: (a) a body (one of 10, 16, 18, etc. or the like), wherein the body (one of 10, 16, 18, etc. or the like) comprises: (i) a first biocompatible material (e.g., see at least col. 3, line 66, through col. 4, line 3; and col. 4, lines 24-40, etc.), (ii) an interior portion (encapsulation or the like formed to include cavity into which 40 is positioned- see at least col. 4, lines 15-40, etc.), and (iii) an external surface (e.g., figure 1), wherein the external surface is made from the first material, wherein the external surface completely contains the interior portion of the body such that the external surface is the only portion of the body exposed to an external environment (e.g., see at least figure 1); and (b) an identification assembly (i.e., “remotely accessible information storage device” 40, e.g., see at least col. 5, lines 28-30) centrally housed within the interior portion and fixed relative to the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is completely encapsulated within the first material of the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is configured to store a readable data associated with the medial implant (e.g., see at least col. 5 –all-, etc.), wherein the identification assembly is configured to transfer the readable data to a ‘scanning system’ (i.e., which system searches for and detects the readable data).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the marker of Kieser-2015 publication in a hip or knee implant or the like in accordance with the central location as taught and/or suggested by DiSilvestro, in order to provide the identification assembly of Kieser 2015-publication at a location that does not affect the mechanical functioning of the medical device (as suggested by Kieser- 2015 publication – see at least at figure 1 and col. 4, lines 31-32) with predictable results and a reasonable expectation of success.
Kieser- 2015 publication in view of DiSilvestro, as applied above, is silent regarding the data matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data matrix, wherein a portion of the contrasting base surrounding the data matrix defines a quiet zone substantially as claimed.
In the same field of endeavor, namely implantable devices with identification assemblies, Kieser- 2018 publication teaches a data matrix (i.e., “radiopaque elements disposed within a readable portion”) comprising a first radiopaque material and a contrasting base (i.e., “readable portion” or “insert”) formed from a second radiopaque material (e.g., see at least paragraph [0007] stating, “… The readable portion of the encoded pin may further comprise a radiopaque insert and indicia disposed along at least one surface thereof or disposed within the implant. The indicia may comprise a plurality of modifications to at least one surface of the radiopaque element or a plurality of radiopaque elements disposed within the readable portion such that the indicia are discernible by any imaging modality …”- note if radiopaque insert, a.k.a. readable portion, and indicia elements are not different radiopaque materials the barcode would not be readable—the passage from the prior art expressly states an insert and indicia provided in combination with one another), wherein the contrasting base (i.e., “readable portion”) surrounds the data matrix (i.e., “radiopaque elements disposed within readable portion”), wherein a portion of the contrasting base surrounding the data matrix defines a quiet zone (note “quiet zone” is generally defined or understood in the art of barcode devices as “the area that surrounds the barcode or symbol that allows readers to ‘understand’ where the barcode begins and ends so the code can be read as intended”, additionally, the structure of the data matrix and base of Kieser is substantially similar to the structure of the quiet zone shown in Applicant’s disclosure, despite Kieser not using the word “quiet zone”).
Kieser – 2018 publication expressly sets forth the use of a data-matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data-matrix is an art recognized equivalent to use of a radiopaque material with indicia formed by a plurality of modifications to at least one surface of the radiopaque element for the same purpose of providing a scannable code for an implant device (paragraph [0007]).  Applied prior art to Kieser – 2015 publication teaches use of a radiopaque material with indicia formed by a plurality of modifications to at least one surface of the radiopaque element (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.).  MPEP 2144.06 shows that it has been established that substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a data-matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data-matrix as the scannable code for an implant device in the invention of Kieser – 2015 publication in view of Disilvestro as taught by Kieser as an art recognized functional equivalent for the same purpose of providing scannable implant code with predictable results and a reasonable expectation of success.
Regarding claim 4, in the invention of Kieser- 2015 publication in view of DiSilvestro in view of Kieser 2018 publication, as applied above, Kieser-2015 publication further teaches the identification device includes the plurality of markers forming the two-dimensional barcode assembly (i.e., formed by markers- see at least paragraphs [0006], [0008] and [0059], etc.) on a base (140, 170, seq., etc.) (see at least figures 5 and 6; paragraphs [0053] and [0055]).  Kieser 2018 publication also shows the two-dimensional barcode assembly comprises a base and a plurality of individual markers (e.g., see at least paragraph [0007]).
Regarding claims 7 and 16, Kieser -2015 publication further discloses the plurality of markers each define a recessed area (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.). Kieser- 2018 publication also teaches the plurality of markers each define a recessed area (e.g., see at least paragraph [0007]).
Regarding claims 13 and 14, as described supra, Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication teaches the invention substantially as claimed. Kieser- 2015 publication is further silent regarding the use of a radio frequency identification circuit substantially as claimed. DiSilvestro further teaches an identification assembly comprises a radio frequency identification circuit embedded within the body (e.g., see at least cols. 4-5), and wherein the radio frequency identification circuit is associated with the interior portion of the body (e.g., see at least cols. 4-5).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a radio frequency identification circuit in the invention of Kieser- 2015 publication in view of DiSilvestro in view of Kieser- 2018 publication, as applied above, as further taught and/or suggested by DiSilvestro in order to provide enhanced or alternatively desirable tracking means depending on desired identification assembly means with predictable results and a reasonable expectation of success.

Claims 5, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kieser U.S. publication no. 2015/0223899 A1 (“Kieser – 2015 publication”) in view of Disilvestro et al. U.S. patent no. 7,218,232 (“Disilvestro”) in view of Kieser et al. U.S. publication no. 2018/0064507 A1 (“Kieser – 2018 publication”), as applied above, and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”).
Regarding claims 5, 6 and 21, as described supra, Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication teaches the invention substantially as claimed.
Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication is silent regarding an express teaching of the two-dimensional barcode assembly comprises a finder pattern and a clocking pattern formed from the plurality of individual markers, wherein an outer perimeter defined by the clocking pattern and the finder pattern and the contrasting base define the quiet zone substantially as claimed.
In the same field of endeavor, namely identification assemblies, Jovanovski teaches a two-dimensional barcode assembly conventionally includes a finder pattern and a clocking pattern formed from a plurality of individual markers (e.g., see at least paragraph [0084]), wherein an outer perimeter defined by the clocking pattern and the finder pattern and a base define a quiet zone (e.g., see at least [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use finder patter, clocking pattern, base and quiet zone for barcode assembly identification assembly in the invention of Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication in order to provide a known, conventional and reliable barcode identification assembly standard for good finding and scanning of the implanted barcode with predictable results and a reasonable expectation of success. 
Regarding claim 23, Kieser -2015 publication further discloses the plurality of markers each define a respective recess (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.). Kieser- 2018 publication also teaches the plurality of markers each define a recessed area (e.g., see at least paragraph [0007]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang U.S. publication no. 2021/0137634 A1 teaches features of an identification assembly comprising a data matrix formed of a first radiopaque material on a contrasting base formed from a second radiopaque material substantially as required by the narrowing amendments to the independent claims (see at least paragraphs [0393]-[0394]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774